DETAILED ACTION
This FINAL action is in response to Application No. 16/796,167 originally filed 02/20/2020. The amendment presented on 04/26/2022 which provides amendments to claims 1, 8, 10, and 27 is hereby acknowledged. Claims 16-26 were previously indicated allowable. Currently Claims 1-27 and still pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Previous Claim Rejections - 35 USC § 112 2nd Paragraph
The claims were previously rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. The office thanks the applicant for addressing these concerns as the claims have been amended to overcome this rejection and consequently the previous rejection is now hereby withdrawn.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 11-15, and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9, 11-15, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poupyrev et al. U.S. Patent Application Publication No. 2015/0346820 A1 hereinafter Poupyrev and further in view of Liu et al. United States Patent No. 10,289,203 B1 hereinafter Liu.

Consider Claim 1:
	Poupyrev discloses a sensing system for sensing a host surface area and at least one associated input, the sensing system comprising: (Poupyrev, See Abstract.)
	a computing device proximately located to the host surface area; a processing unit incorporated into the computing device; (Poupyrev, [0040], “FIGS. 8 and 9 illustrate interactions with example dual-planar radar fields 802 and 804, both emitted by one or more of wearable radar-based gesture-recognition system 104-1 (obscured in FIG. 8) or 104-2 (obscured in FIG. 9) of FIG. 1.”)
	a range finding sensor incorporated into the computing device and, through a scanner and input channel in the range finding sensor, configured to scan and sense in a plane that is parallel and proximate to the host surface area, (Poupyrev, [0035], [0044], “In more detail, microwave radio element 212 can be configured to emit microwave radiation in a 1 GHz to 300 GHz range, as well as a 3 GHz to 100 GHz range, to provide the localized radar field.  This range affects antenna element 214's ability to sense interactions, such as to track locations of two or more targets to a resolution of about two to about 25 millimeters.  Microwave radio element 212 can be configured, along with other entities of wearable radar-based gesture-recognition system 104, to have a relatively fast update rate, which can aid in resolution of the interactions.”)
	whereby the range finding sensor can sense the contour … of at least one input from a perspective within a predetermined region of the scanning and sensing plane parallel and proximate to the host surface area and around the computing device and can generate data descriptive of the at least one input; and (Poupyrev, [0035], [0039], “Example planes are illustrated in FIG. 1, at localized radar field 118, and in FIGS. 7, 8, and 9.  FIG. 7 illustrates planar radar field 702 emitted by wearable radar-based gesture-recognition system 104-2 of FIG. 1.  With planar radar field 702, a user's hand (left hand 704) may interact with the plane by performing gestures, such as to tap through the plane, thereby interrupting planar radar field 702, or through many of the other gestures contemplated herein, such as an up-and-down first movement to mean "Yes".  Other highly complex and simple gestures can used, including those common the touch-sensitive displays, but also many more because a gesture can continue through the plane, which is not permitted with touch-sensitive displays.  For example, a gesture where two fingers are placed in the plane and the clutched back like a squeezing movement, can be interpreted as a new gesture relative to a two-finger tap or swipe.”)
	a user interface. (Pouyprev, [0025], [0053], “Methods 1200 may present, at 1204, an interface showing selectable control regions of the localized radar field or particular gestures, such as on display 210 or 1110 for wearable computing device 102 or remote computing device 108, respectively.  A user may look at a display and see regions at which various regions select various inputs.”)
	While Poupyrev does in fact disclose sensing a contour of the input through the plane however does not specify to sense the contoured shape of the at least one input. 
	Liu however teaches a touch sensing system that utilizes LIDAR technology for sensing contour inputs through a plane and this teaches the known technique to sense the contoured shape of the at least one input. (Liu, Column 18, “The detection of a dragging input will be described in more detail with respect to FIG. 7. Additionally, the process 400 may be utilized to detect gestures made near the input surface to identify inputs being indicated by the gestures. In one example, the user 108 may move the input object in a circle near the surface of the input surface to indicate an input to select a particular portion of a user interface being shown on the input surface. In this example, the circular gesture may be detected with gesture recognition techniques that utilize contours of the input object and the location of the input object determined over time from a number of images of the environment 100 that are captured in sequence.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to utilize a range finding system for determining the contour of a input object as this was known in the art in view if Liu and would have been utilized for the purpose of data obtained by the sensors may be used to determine a location of an input object with respect to an input surface in the environment. The data may also be used to analyze the motion of the input object with respect to the input surface. (Liu, Column 2)
Consider Claim 2:
	Poupyrev in view of Liu discloses the sensing system of claim 1, wherein the input is selected from the group consisting of a hand input, one or more persons, one or more events and one or more objects. (Poupyrev, [0035], [0039], “.  With planar radar field 702, a user's hand (left hand 704) may interact with the plane by performing gestures, such as to tap through the plane, thereby interrupting planar radar field 702, or through many of the other gestures contemplated herein, such as an up-and-down first movement to mean "Yes".  Other highly complex and simple gestures can used, including those common the touch-sensitive displays, but also many more because a gesture can continue through the plane, which is not permitted with touch-sensitive displays.  For example, a gesture where two fingers are placed in the plane and the clutched back like a squeezing movement, can be interpreted as a new gesture relative to a two-finger tap or swipe.”)
Consider Claim 3:
	Poupyrev in view of Liu discloses the sensing system of claim 2, wherein the hand input is selected from the group consisting of touching the host surface area, a finger shape, a finger touch, a hand shape, a finger movement, hand movement and a gesture. (Poupyrev, [0034], “The field provided by microwave radio element 212 can be a three-dimensional (3D) volume (e.g., hemisphere, cube, or cylinder), a plane, or a surface applied to human tissue or non-human object.  In the case of a 3D volume (or some embodiments of a field, plane, or surface), antenna element 214 is configured to sense interactions in the 3D volume of multiple targets (e.g., fingers, one moving finger, or hand elements such as knuckles or a palm), and signal processor 216 is configured to process the sensed interactions in the 3D volume sufficient to provide gesture data usable to determine gestures in three dimensions.”)
Consider Claim 4:
	Poupyrev in view of Liu discloses the sensing system of claim 2, wherein the one or more persons as an input comprises the detection of the one or more persons, the position of the one or more persons and/or the orientation of the one or more persons in the predetermined region. (Poupyrev, [0058], “Following this, and responsive to sensing an interaction in the localized radar field, the techniques present the sensed interaction at a location in the visual approximation for the object corresponding to the sensed interaction's location at the object's surface, similar to operation 1208.”)
Consider Claim 5:
	Poupyrev in view of Liu discloses the sensing system of claim 2, wherein the event as an input comprises the placement of an object within the predetermined region, the removal of an object from the predetermined region and/or the movement of an object within the predetermined region. (Poupyrev, [0055], “Responsive to the sensed interaction, the techniques may, at 1208, present a visual approximation of a location and/or real-time movement corresponding to the sensed interaction.  This can aid a user by providing a visual feedback, such as on display 110 of FIG. 1 to show an interaction with localized radar field 112.”)
Consider Claim 6:
	Poupyrev in view of Liu discloses the sensing system of claim 1, wherein the user interface comprises at least one interactive application response to the input. (Pouyprev, [0025], [0053], “Methods 1200 may present, at 1204, an interface showing selectable control regions of the localized radar field or particular gestures, such as on display 210 or 1110 for wearable computing device 102 or remote computing device 108, respectively.  A user may look at a display and see regions at which various regions select various inputs.”)
Consider Claim 7:
	Poupyrev in view of Liu discloses the sensing system of claim 6, wherein the at least one interactive application response is selected from the group consisting of (a) altering a behavior of an interconnected computer application, (b) triggering a reaction from the computing device to the input and (c) altering a behavior of an interconnected computer application and triggering a reaction from the computing device to the input. (Poupyrev, [0057], “At 1212, the determined gesture is passed to an application or operating system effective to cause an application or operating system to receive an input corresponding to the determined gesture.  Thus, a user may make a gesture to pause playback of media on a remote device and, at 1212, the gesture is passed effective to pause the playback.  In some embodiments, therefore, wearable radar-based gesture-recognition system 104 and these techniques a universal controller for televisions, computers, appliances, and so forth.”)
Consider Claim 8:
	Poupyrev in view of Liu discloses the sensing system of claim 1, wherein the host surface area is selected from the group consisting of a horizontal surface of a built-in piece of furniture, a horizontal surface of a freestanding piece of furniture, a vertical surface of a built-in piece of furniture, a vertical surface a freestanding piece of furniture, a wall, a floor, a door and surfaces with other orientations. (Poupyrev, [0037], “Similarly, FIGS. 5 and 6 illustrates surface radar fields 502 and 602, respectively, emitted by wearable radar-based gesture-recognition system 104-1 of FIG. 1 (obscured by right hand 504 or left hand 604) in conjunction with wearable computing device 102.  With surface radar field 502 or 602, a same hand as a hand on which wearable radar-based gesture-recognition system 104-1 resides (right hand 504 or left hand 604) may interact with to perform gestures on curved object 506 (here a can) or a flat object (on which surface radar field 602 of FIG. 6 is applied, such as a table surface, a wall, etc.), thereby interrupting surface radar field 502 or 602.”)
Consider Claim 9:
	Poupyrev in view of Liu discloses the sensing system of claim 1, wherein the computing device is configured to be located on the host surface area. (Poupyrev, [0037], “Similarly, FIGS. 5 and 6 illustrates surface radar fields 502 and 602, respectively, emitted by wearable radar-based gesture-recognition system 104-1 of FIG. 1 (obscured by right hand 504 or left hand 604) in conjunction with wearable computing device 102.  With surface radar field 502 or 602, a same hand as a hand on which wearable radar-based gesture-recognition system 104-1 resides (right hand 504 or left hand 604) may interact with to perform gestures on curved object 506 (here a can) or a flat object (on which surface radar field 602 of FIG. 6 is applied, such as a table surface, a wall, etc.), thereby interrupting surface radar field 502 or 602.”)
Consider Claim 11:
	Poupyrev in view of Liu discloses the sensing system of claim 1, wherein the computing device is selected from the group consisting of an IoT computing device, a smart device, a computer, a speaker, a thermostat, a recipe helper, a light switch, a music player and a smart speaker. (Poupyrev, [0028], “Remote computing devices 108 are illustrated with various non-limiting example devices: server 108-1, smartphone 108-2, laptop 108-3, computing spectacles 108-4, television 108-5, camera 108-6, tablet 108-7, and desktop 108-8, though other devices may also be used, such as home automation and control systems, sound or entertainment systems, home appliances, security systems, netbooks, and e-readers.  Note that remote computing device 108 can be wearable, non-wearable but mobile, or relatively immobile (e.g., desktops and servers).”)
Consider Claim 12:
	Poupyrev in view of Liu discloses the sensing system of claim 1, wherein the range finding sensor is selected from the group consisting of LIDAR, a depth camera, radar and sonar. (Poupyrev, [0004], “This document describes techniques and devices for radar-based gesture-recognition through a wearable device.”)
Consider Claim 13:
	Poupyrev in view of Liu discloses the sensing system of claim 1, wherein the range finding sensor is located in a portion of the computing device closest to the host surface area. (Poupyrev, [0039], “Example planes are illustrated in FIG. 1, at localized radar field 118, and in FIGS. 7, 8, and 9.  FIG. 7 illustrates planar radar field 702 emitted by wearable radar-based gesture-recognition system 104-2 of FIG. 1.”)
Consider Claim 14:
	Poupyrev in view of Liu discloses the sensing system of claim 1, wherein the processing unit performs the steps of clustering the data, tracking the data over time and classifying the data. (Poupyrev, [0044], “In more detail, microwave radio element 212 can be configured to emit microwave radiation in a 1 GHz to 300 GHz range, as well as a 3 GHz to 100 GHz range, to provide the localized radar field.  This range affects antenna element 214's ability to sense interactions, such as to track locations of two or more targets to a resolution of about two to about 25 millimeters.  Microwave radio element 212 can be configured, along with other entities of wearable radar-based gesture-recognition system 104, to have a relatively fast update rate, which can aid in resolution of the interactions.”)
Consider Claim 15:
	Poupyrev in view of Liu discloses the sensing system of claim 1, wherein the processing unit comprises at least one range data buffer. (Poupyrev, [0073], “Computer-readable media 1414 provides data storage mechanisms to store device data 1404, as well as various device applications 1418 and any other types of information and/or data related to operational aspects of computing system 1400.”)

Consider Claim 27:
	Poupyrev discloses a device for sensing a host surface area and at least one associated input, the device comprising: (Poupyrev, See Abstract.)
	a computing device proximately located to the host surface area; a processing unit incorporated into the computing device; (Poupyrev, [0040], “FIGS. 8 and 9 illustrate interactions with example dual-planar radar fields 802 and 804, both emitted by one or more of wearable radar-based gesture-recognition system 104-1 (obscured in FIG. 8) or 104-2 (obscured in FIG. 9) of FIG. 1.”)
	a range finding sensor incorporated into the computing device with a scanner and input channel and configured to scan and sense provide an input channel and to operate in a plane parallel and proximate to the host surface area, (Poupyrev, [0035], [0044], “In more detail, microwave radio element 212 can be configured to emit microwave radiation in a 1 GHz to 300 GHz range, as well as a 3 GHz to 100 GHz range, to provide the localized radar field.  This range affects antenna element 214's ability to sense interactions, such as to track locations of two or more targets to a resolution of about two to about 25 millimeters.  Microwave radio element 212 can be configured, along with other entities of wearable radar-based gesture-recognition system 104, to have a relatively fast update rate, which can aid in resolution of the interactions.”)
	whereby the range finding sensor can sense a contour … of at least one input from a perspective within a predetermined region of the scanning and sensing plane parallel and proximate to the host surface area and around the computing device and can generate data descriptive of the at least one input, (Poupyrev, [0035], [0044], “In more detail, microwave radio element 212 can be configured to emit microwave radiation in a 1 GHz to 300 GHz range, as well as a 3 GHz to 100 GHz range, to provide the localized radar field.  This range affects antenna element 214's ability to sense interactions, such as to track locations of two or more targets to a resolution of about two to about 25 millimeters.  Microwave radio element 212 can be configured, along with other entities of wearable radar-based gesture-recognition system 104, to have a relatively fast update rate, which can aid in resolution of the interactions.”)
	wherein the input is selected from the group consisting of a hand input, one or more persons, one or more events and one or more objects; and (Poupyrev, [0037], “Similarly, FIGS. 5 and 6 illustrates surface radar fields 502 and 602, respectively, emitted by wearable radar-based gesture-recognition system 104-1 of FIG. 1 (obscured by right hand 504 or left hand 604) in conjunction with wearable computing device 102.  With surface radar field 502 or 602, a same hand as a hand on which wearable radar-based gesture-recognition system 104-1 resides (right hand 504 or left hand 604) may interact with to perform gestures on curved object 506 (here a can) or a flat object (on which surface radar field 602 of FIG. 6 is applied, such as a table surface, a wall, etc.), thereby interrupting surface radar field 502 or 602.”)
	a user interface, (Pouyprev, [0025], [0053], “Methods 1200 may present, at 1204, an interface showing selectable control regions of the localized radar field or particular gestures, such as on display 210 or 1110 for wearable computing device 102 or remote computing device 108, respectively.  A user may look at a display and see regions at which various regions select various inputs.”)
	wherein the user interface comprises at least one interactive application response to the input. (Poupyrev, [0057], “At 1212, the determined gesture is passed to an application or operating system effective to cause an application or operating system to receive an input corresponding to the determined gesture.  Thus, a user may make a gesture to pause playback of media on a remote device and, at 1212, the gesture is passed effective to pause the playback.  In some embodiments, therefore, wearable radar-based gesture-recognition system 104 and these techniques a universal controller for televisions, computers, appliances, and so forth.”)
	While Poupyrev does in fact disclose sensing a contour of the input through the plane however does not specify to sense the contoured shape of the at least one input. 
	Liu however teaches a touch sensing system that utilizes LIDAR technology for sensing contour inputs through a plane and this teaches the known technique to sense the contoured shape of the at least one input. (Liu, Column 18, “The detection of a dragging input will be described in more detail with respect to FIG. 7. Additionally, the process 400 may be utilized to detect gestures made near the input surface to identify inputs being indicated by the gestures. In one example, the user 108 may move the input object in a circle near the surface of the input surface to indicate an input to select a particular portion of a user interface being shown on the input surface. In this example, the circular gesture may be detected with gesture recognition techniques that utilize contours of the input object and the location of the input object determined over time from a number of images of the environment 100 that are captured in sequence.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to utilize a range finding system for determining the contour of a input object as this was known in the art in view if Liu and would have been utilized for the purpose of data obtained by the sensors may be used to determine a location of an input object with respect to an input surface in the environment. The data may also be used to analyze the motion of the input object with respect to the input surface. (Liu, Column 2)
Allowable Subject Matter
Claims 10 and 16-26 are allowed. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Granting of After Final Interviews: “Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search should be denied.” See MPEP § 713.09. Examiner highly recommends in the interest of compact prosecution, if amendments are to be presented (and require nominal consideration), Applicant submit a response prior to an RCE with the After Final Consideration Pilot 2.0 (AFCP 2.0) program which has been extended through September 30, 2022. AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. Under AFCP 2.0, examiners will also use the additional time to schedule and conduct an interview to discuss the results of their search and/or consideration with you, if your response does not place the application in condition for allowance. In this way, you will benefit from the additional search and consideration afforded by the pilot, even when the results do not lead to allowance. AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. Further information regarding this program can be found at https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 or simply search AFCP in the search box on the uspto.gov website.
	Prior art made of record and not relied upon which is still considered pertinent to applicant's disclosure is cited in a current or previous PTO-892.  The prior art cited in a current or previous PTO-892 reads upon the applicants claims in part, in whole and/or gives a general reference to the knowledge and skill of persons having ordinary skill in the art before the effective filing date of the invention(or at the time of the invention for pre-AIA  cases). Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record. 
	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any claims on amendment and any new claims. That is, please indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application.
	The Office action has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim(s), other passages and figures may/will apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office. 
	Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael J Jansen II/Primary Examiner, Art Unit 2626